Citation Nr: 1825105	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-29 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as progressive osteoarthritis to the subtalar joint.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 8, 1984 to March 10, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's claim for entitlement to service connection for a foot disability, claimed as progressive osteoarthritis to the subtalar joint.

In July 2017, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA medical examination and opinion must be obtained.  A VA examination was performed, and an opinion provided, in August 2013.  The examiner opined that the Veteran's current bilateral foot condition was less likely than not related to active service because there was no evidence that his pre-existing congenital clubfoot was aggravated beyond its natural progression.  The examiner stated in this regard that the Veteran never attended basic training.  The opinion is not sufficient to make an informed decision as it does not consider whether training in combat boots, which the Veteran states were too tight, may have aggravated his pre-existing foot condition.  Although the Veteran was discharged shortly after entering into active service, the February 1984 separation examination report indicates that the Veteran engaged in long distance running and marching exercises.  

Because there are no recent examination findings pertaining to the feet, a new VA examination should also be performed.  The August 2013 VA examiner only diagnosed club foot deformity, but the record indicates that the Veteran likely has other pathology, especially in light of his surgical history.  Thus, in addition to the club foot abnormality, and in light of his surgical history prior to service, he may have other, "superimposed" pathology caused or aggravated by training in combat boots that were reportedly too tight.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995

The Board notes that the Veteran submitted private medical opinions dated in April 2011 and October 2012 by E. Mortimer, M.D.  These opinions conclude that marching in combat boots aggravated the Veteran's pre-existing foot condition.  However, the Board finds that they are not sufficient to make an informed decision.  A bilateral foot abnormality was noted on the entrance examination, which was described as an inability to spread the toes, as well as bilateral dorsal foot scars.  Shortly after entering on active duty, the Veteran was hospitalized for cellulitis and erosion of the posterior right ankle.  The cellulitis resolved, but there was still some erosion over the surgical scar.  The separation examination report notes that the Veteran had foot pain during long distance running, but otherwise the service treatment record do not show that the Veteran had increased symptomology of the feet.  Rather, they only show an acute skin infection of the right ankle and a doctor's notation in an orthopedic consultation record advising that the Veteran "will not be able to tolerate [the] stress of physical training."  This language is clearly prospective in nature.  The private opinions do not account for this fact.  

Moreover, in light of the Veteran's significant pre-service history of club feet and corrective operations, the notation of a bilateral foot abnormality at entrance, and the fact that the service treatment records only document a skin infection of the right ankle, the general conclusion that the Veteran's current foot pathology is linked to aggravation during service from wearing combat boots that were too tight is not sufficient to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from its reasoning).

This opportunity should also be taken to request any inpatient service treatment records that might exist.  The service treatment records reflect that the Veteran was hospitalized for the cellulitis infection, and there are entries referencing this hospitalization and the course of treatment.  However, it is not clear that these are the actual hospital records.  As these records may provide further information regarding the Veteran's foot condition during service, appropriate efforts must be made to obtain them, if such exist. 

Finally, additional private treatment records should be obtained, if possible.  Specifically, at the hearing, the Veteran stated that a Dr. Pappas treated him shortly after separation from service.  Private treatment records also reflect that the Veteran has received treatment from Dr. Mortimer.  On remand, appropriate development for these records should be undertaken. 

Accordingly, the case is REMANDED for the following action:

1.  Request any in-patient clinical records that might exist for the Veteran at the Ireland Army Hospital at Fort Knox dated in February 1984.  

2.  Request the Veteran to authorize the release of treatment records from the office of Dr. Pappas dating from 1984 to 1988, and from the office of Dr. Mortimer.  Efforts must then be made to obtain these records, if the Veteran has provided the appropriate release.  He should also be invited to submit the records himself. 

3.  Then, arrange for new VA examination and medical opinion, as specified below.  All indicated tests and studies should be performed, and all clinical findings reported in detail.  The opinion should be provided by a medical doctor.  The claims file must be made available to the examiner for review. 

The examiner must answer the following questions:
(a) Please comment on the notation in the February 1984 enlistment examination report that the Veteran had an inability to spread the toes.  Does this indicate that club foot was observed?
(b) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran's pre-existing foot pathology was not aggravated beyond its natural progression during service from training in combat boots which were reportedly too tight?  (For the purpose of this question, it is assumed that a claw foot abnormality was not noted at entrance.)  The Veteran was hospitalized for cellulitis of the right ankle with erosion over a surgical scar.  The separation examination report notes that the Veteran had foot pain with long distance running.  The service treatment records otherwise do not show foot problems.  
(c) Please identify all current foot and ankle pathology.  Is it at least as likely as not (50% or more probability) that any current bilateral foot or ankle pathology is linked to the Veteran's service, including training in combat boots that were reportedly too tight (in light of the fact that he had club feet and two prior surgeries)? 

4. Then, review the medical opinion and ensure that it complies with the directives above, and particularly that the examiner used the "clear and unmistakable" evidence standard for question (b).  

5. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




